FILED
                                                                           IN THE OFFICE OF THE
                                                                        CLERK OF SUPREME COURT
                                                                                MAY 26, 2022
                                                                         STATE OF NORTH DAKOTA




                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                               2022 ND 108

In the Matter of Lawrence Didier
Frederick Fremgen, Stutsman County
State’s Attorney,                                   Petitioner and Appellee
      v.
Lawrence Didier,                                 Respondent and Appellant

                              No. 20210325

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Cherie L. Clark, Judge.

AFFIRMED.

Per Curiam.

Megan B. Carmichael, Assistant State’s Attorney, Jamestown, ND, for
petitioner and appellee.

Tyler J. Morrow, Grand Forks, ND, for respondent and appellant.
                               Matter of Didier
                                No. 20210325

Per Curiam.

[¶1] Lawrence Didier appeals from the district court’s order denying his
application for discharge from civil commitment as a sexually dangerous
individual. He argues the court’s finding that he has serious difficulty
controlling his behavior is not supported by clear and convincing evidence.
Under our modified clearly erroneous standard of review, clear and convincing
evidence exists for the court’s finding Didier has serious difficulty controlling
his behavior. The court’s finding is not clearly erroneous. We summarily affirm
under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1